Allowable Subject Matter
Claims 1-18, 20 and 21 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9 and 21, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: a second APT region formed over the substrate, wherein a top surface of the second APT region is higher than the top surface of the barrier layer.  
With respect to claims 10-17, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 10, including: a second APT region formed in the second fin structure, wherein the curved top surface of the barrier layer is lower than a top surface of the second APT region.  
With respect to claims 18 and 20, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 18, including: wherein the first APT region is below a top surface of the isolation structure, and a portion of the second APT region is higher than the top surface of the isolation structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829